       Case 1:18-cv-00203-PB Document 107 Filed 03/29/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE




Isaac Green

      v.                                       Case No. 18-cv-203-PB

YouTube, Inc., et al.



                                   ORDER



     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated March 13, 2019, and dismiss the FAC (Doc. No.

104) in its entirety, deny Green’s requests for preliminary

injunctive relief (Doc. Nos. 4, 9, 18), and deny as moot

defendants’ pending dispositive motions (Doc. Nos. 24, 25, 45,

48, 68, 78, 79, 103) and motion to stay (Doc. No. 80).           “‘[O]nly

those issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”           School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to
       Case 1:18-cv-00203-PB Document 107 Filed 03/29/19 Page 2 of 2



magistrate's report will waive the right to appeal).

                                         /s/Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge

Date: March 29, 2019


cc: Isaac Green, pro se
